Case: 20-10597      Document: 00515674533         Page: 1     Date Filed: 12/15/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 15, 2020
                                  No. 20-10597
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Eric Deshan Adams,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:18-CR-329-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Eric Deshan Adams appeals his 180-month sentence for being a felon
   in possession of a firearm and possession with intent to distribute a controlled
   substance. He argues that his prior Texas convictions of burglary of a
   habitation are not violent felonies under the Armed Career Criminal Act


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10597      Document: 00515674533          Page: 2    Date Filed: 12/15/2020




                                    No. 20-10597


   (ACCA), but he concedes that the issue is foreclosed by United States
   v. Herrold, 941 F.3d 173 (5th Cir. 2019) (en banc), cert. denied, 2020 WL
   5882400 (U.S. Oct. 5, 2020) (No. 19-7731). The Government has moved for
   summary affirmance or, alternatively, an extension of time to file a brief.
          Summary affirmance is proper where, among other instances, “the
   position of one of the parties is clearly right as a matter of law so that there
   can be no substantial question as to the outcome of the case.” Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). In Herrold, we
   held that Texas burglary is “generic burglary” and is a violent felony under
   the ACCA. Herrold, 941 F.3d at 182. As Adams concedes, his arguments are
   foreclosed by Herrold, 941 F.3d at 182. Accordingly, summary affirmance is
   proper. See Groendyke Transp., Inc., 406 F.2d at 1162.
          The Government’s motion for summary affirmance is GRANTED,
   and the judgment is AFFIRMED. The Government’s alternative motion
   for an extension of time to file a brief is DENIED as moot.




                                          2